


Exhibit 10.34


SYNOVUS FINANCIAL CORP.
Annual Base Salaries for Named Executive Officers




Set forth below are the base salaries for persons identified as “named executive
officers” of Synovus Financial Corp. for the year ended December 31, 2012, as
approved by the Compensation Committee of the Board of Directors:


Name
Title
Base Salary
 
 
 
Kessel D. Stelling
Chairman, Chief Executive Officer and President
$
897,000


Thomas J. Prescott
Executive Vice President and Chief Financial Officer
407,000


Allen J. Gula, Jr.
Executive Vice President and Chief Operations Officer
405,000


Mark G. Holladay
Executive Vice President and Chief Risk Officer
331,000


Samuel F. Hatcher
Executive Vice President, General Counsel and Secretary
343,000





 




